PATTERSON, Judge.
After a jury trial, the appellant was convicted of trespassing, possession of cocaine, and possession of drug paraphernalia, offenses which occurred on December 6, 1988. He contests the sufficiency of the evidence and his sentence as a habitual offender. We find the evidence presented to be more than adequate and affirm the convictions.
As to the sentence, the state relied on two prior felony convictions entered on the same date to habitualize the appellant. Such convictions are treated as a single offense and the sentence must therefore be reversed. Walker v. State, 567 So.2d 546 (Fla. 2d DCA 1990). Because the appellant did not object to the habitual offender status at the sentencing hearing, on resen-tencing the state will be given another opportunity to' establish that the appellant meets the requirements of section 775.084, Florida Statutes (Supp.1988). See James v. State, 587 So.2d 617 (Fla. 2d DCA 1991); Johnson v. State, 576 So.2d 916 (Fla. 2d DCA 1991).
Reversed and remanded.
DANAHY, A.C.J., and PARKER, J., concur.